Exhibit 10.13

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 1st day of July 2012 by and between PROVECTUS
PHARMACEUTICALS, INC., a Nevada Corporation with its principal place of business
in Knoxville, Tennessee (the “Company”), and Timothy C. Scott, Ph.D. (the
“Executive”).

WITNESSETH:

WHEREAS, the Company recognizes the value of the Executive’s background and
experience and desires to employ the Executive as President of the Company; and

WHEREAS, the Executive wishes to be employed by the Company in such capacity;
and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, on the terms and conditions set forth
herein.

 

2.

Term of Employment. The employment of the Executive by the Company as provided
under Section 1 shall commence on July 1, 2012, and end on June 30, 2013 unless
further extended or sooner terminated as hereinafter provided. On July 1, 2013
and on July 1st of each year thereafter, the term of the Executive’s employment
hereunder shall be extended automatically one (1) additional year, unless prior
to the date of such automatic extension the Company shall have delivered to the
Executive or the Executive shall have delivered to the Company written notice
that the term of the Executive’s employment hereunder shall not be extended.

 

3. Position and Duties. The Executive shall serve as President of the Company
with responsibilities and authority as may from time to time be assigned by the
Chief Executive Officer and/or the Board of Directors of the Company. Executive
agrees to perform faithfully and industriously the duties which the Company may
assign to him.

 

4. Place of Performance. In connection with the Executive’s employment
hereunder, the Executive shall be based at the Company’s principal offices
located in Knoxville, Tennessee.

 

5. Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.

 

  (a) Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of Five Hundred Thousand Dollars ($500,000) per annum, payable
in accordance with the Company’s normal payroll practices. Such base salary may
be increased from time to time by the Board of Directors in accordance with the
normal business practices of the Company.

Compensation of the Executive by the base salary payments shall not be deemed
exclusive and shall not prevent the Executive from participating in any other
compensation or benefit program of the Company. Such base salary payments
(including increases thereto) shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any limit or reduce the obligation of the Company
with respect to such base salary.

 

  (b) Incentive Compensation. The Executive shall have the right to participate
in any incentive compensation plan or bonus plan adopted by the Company without
diminution of any compensation or benefit provided for in this Agreement.

 

  (c) Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
his performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
Company’s regular policies and in compliance with IRS Guidelines.

 

  (d) Employee Benefits. The Executive shall be entitled to continue to
participate in all Company employee benefit plans and arrangements for which he
is eligible in effect on the date hereof in which the Executive participates
(including, but not limited to, any employee benefit pension plan, stock option
plan, life insurance plan, vacation plan, disability plan, and the group
health-and-accident and medical insurance plans) as such plans may continue or
be altered by the Company Board of Directors from time to time at the Board’s
discretion.



--------------------------------------------------------------------------------

  (e) Vacation. The Executive shall be entitled to reasonable and customary
vacation in each calendar year during the term of this Agreement, in accordance
with the Company’s present policies.

 

  (f) Services. The Company shall furnish the Executive with office space,
secretarial and administrative assistance, and such other facilities and
services as shall be suitable to his position and adequate for the performance
of his duties hereunder.

 

6. Termination: This Agreement shall terminate upon the first to occur of the
following:

 

  (a) The death of Executive;

 

  (b) The permanent disability of Executive, as defined in Paragraph 7(a)(vi);

 

  (c) Termination by Company “for cause” as defined in Paragraph 7(a)(i);

 

  (d) Termination by Company “without cause” or pursuant to a “Change in
Control” as defined in Paragraph 7(a)(ii). The Company reserves the right to
terminate the Executive at any time, subject to the Company’s obligation to pay
the Executive Compensation as otherwise provided for herein; or

 

  (e) Termination by Executive, provided that Executive shall give not less than
thirty (30) days’ written notice of termination.

 

  (f) A significant reduction in executive duties or his reporting
responsibilities to the Board of Directors shall be deemed a termination

 

7. Compensation and Benefits in the Event of Termination or Acquisition of the
Company. In the event of the termination of the Executive’s employment by the
Company during the term of this Agreement, compensation and benefits shall be
paid as set forth below.

 

  (a) Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:

 

  (i) As used in Paragraph 6(c), termination “for cause” shall include, but
shall not be limited to, termination for Executive’s use of illegal
non-prescription drugs or drug or alcohol addiction; conviction of a felony;
intentional breach of this Agreement by Executive; or willful negligence in
carrying out the activities for which employed. “For cause” is not intended to
include disagreements over management philosophy or other such intangibles.

 

  (ii) “Change in Control” shall mean either:

 

  (A) A sale or other disposition of substantially all of the assets of Company
or a sale or disposition of a majority of the issued and outstanding common
stock of Company in a single transaction or in a series of transactions to a
single person or entity or group of affiliated persons or entities who were not
directors or shareholders of the Company prior to such transaction; or

 

  (B) A merger of consolidation of the Company with or into any other entity, if
immediately after giving effect to such transaction more than fifty
percent (50%) of the issued and outstanding common stock of the surviving entity
of such transaction is held by a single person or entity or group of affiliated
persons or entities who were not directors or shareholders of the Company prior
to such transaction.

 

  (C) for purposes of this sub-paragraph (ii), the definition of “person” shall
be as defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934.

 

  (iii) “Compensation” shall mean the base salary provided for in Paragraph 5(a)
hereof.

 

  (iv) “Coincident with” shall mean any time within nine months prior to the
occurrence of a Change in Control of the Company.

 

  (v) “Date of Termination” shall mean (A) if the Executive’s employment is
terminated by reason of his death, his date of death; (B) if the Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties as provided under sub-paragraph (vi) of this paragraph
(a)); or (C) if the Executive’s employment is terminated by action of either
party for any other reason, the date specified in the Notice of Termination.

 

  (vi) “Disability” shall mean the Executive’s failure to satisfactorily perform
his regular duties on behalf of the Company on a full-time basis for ninety
(90) consecutive days or such lesser period of time as provided under the
disability insurance policy provided through Company, by reason of the
Executive’s incapacity due to physical or mental illness, except where within
thirty (30) days after Notice of Termination is given following such absence,
the Executive shall have returned to the satisfactory, full-time performance of
such duties. Any determination of Disability hereunder shall be made by the
Board of Directors in good faith and on the basis of the certificates of a
majority of at least three (3) qualified physicians chosen by it for such
purpose, one (1) of whom shall be the Executive’s regular attending physician.

 

2



--------------------------------------------------------------------------------

  (vii) “Notice of Termination” shall mean a written notice which shall include
the specific termination provision under this Agreement relied upon, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
purported termination of the Executive’s employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
this Agreement.

 

  (viii) “Retirement” shall mean termination of the Executive’s employment
pursuant to the Company’s regular retirement policy applicable to the position
held by the Executive at the time of such termination.

 

  (b) Termination or Failure to Extend by Company Not for Cause Prior to a
Change of Control. In the event the Executive’s employment hereunder is
terminated by action of the Company without cause prior to, but not coincident
with, a Change of Control, or this Agreement is not extended by the Company
without cause prior to, but not coincident with, a Change in Control, the
Executive shall be entitled to receive payments under this Agreement as though
the Agreement was in effect through the end of the period set forth in Paragraph
2 hereof, including any automatic extensions in effect as of the date of such
termination. Any such payments due shall be paid on a monthly basis, subject to
withholding and FICA and other applicable adjustments, in accordance with the
normal payroll practices of the Company. Executive acknowledges that such
payments serve as total satisfaction of Executive’s claims under this Agreement.

 

  (c) Termination By the Company at any time For Cause or by the Executive Prior
to a Change in Control. In the event the Executive’s employment hereunder is
terminated (A) by action of the Company for Cause either before, coincident
with, or after a Change in Control; (B) by action of the Executive prior to, but
not coincident with, a Change in Control; or (C) by reason of the Executive’s
death, disability or retirement prior to a Change in Control, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):

 

  (1) The Executive’s base salary provided under Paragraph 5(a) through the last
day of the month in which the Date of Termination occurs, at the annual rate in
effect at the time Notice of Termination is given (or death occurs), to the
extent unpaid prior to such Date of Termination;

 

  (2) The pro rata portion of any incentive or bonus payment under Paragraph
5(b) which has been earned prior to the Date of Termination, to the extent
unpaid prior to such date;

 

  (3) Any benefits to which the Executive (or his beneficiary) may be entitled
as a result of such termination (or death), under the terms and conditions of
the pertinent plans or arrangements in effect at the time of the Notice of
Termination under Paragraph 5(d); and

 

  (4) Any amounts due the Executive with respect to paragraph (c) of Section 5
as of the Date of Termination.

 

  (d) Termination by Company Not For Cause Coincident With or Following a Change
in Control or by Executive Coincident With or Following a Change in Control. In
the event that coincident with or following a Change in Control, the Executive’s
employment hereunder is terminated or this Agreement is not extended (A) by
action of the Executive coincident with or following a Change in Control
including the Executive’s death, disability or retirement, or (B) by action of
the Company not for cause coincident with or following a Change in Control, the
Company shall pay and provide the Executive, subject to Company regulatory
limitations, the compensation and benefits stipulated under sub-paragraph
(c) immediately above; provided, however, in addition thereto, the following
compensation and benefits shall be paid and provided the Executive:

The Company shall pay to the Executive in a lump sum, in cash, within 30 days
following the Date of Termination or on the effective date of the Change in
Control, whichever occurs later, an amount equal to 2.90 times the Compensation
paid in the preceding calendar year, or scheduled to be paid to the Executive
during the year of the Notice of Termination, whichever is greater, plus an
additional amount sufficient to pay United States income tax on the lump sum
amount so paid.

 

  (e) Continuation of Benefits. Following the termination of Executive’s
employment hereunder, the Executive shall have the right to continue in the
Company’s group health insurance plan or other Company benefit program as may be
required by COBRA or any other federal or state law or regulation.

 

  (f) Compensation During Disability. In the event of the Executive’s failure to
satisfactorily perform his duties hereunder on a full-time basis by reason of
his incapacity due to physical or mental illness for any period not otherwise
constituting Disability as defined under sub-paragraph (vi) of Paragraph 7(a)
hereof, the Executive’s employment hereunder shall not be deemed terminated and
he shall continue to receive the compensation and benefits provided under
Paragraph 5 in accordance with the terms thereof.

 

3



--------------------------------------------------------------------------------

8. Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.

 

9. Notices. All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 

To the Company:    President    Provectus Pharmaceuticals, Inc.    7327 Oak
Ridge Highway, Suite A    Knoxville, TN 37931 To the Executive:    Timothy C.
Scott, Ph.D.   

C/o Provectus Pharmaceuticals, Inc.

7327 Oak Ridge Highway

   Knoxville, Tennessee 37931

 

10. Successors: Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in the form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.

 

11. Modification, Waiver or Discharge. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at anytime of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof had been made by either party
which are not expressly set forth in this Agreement; provided, however, that
this Agreement shall not supersede or in any way limit the right, duties or
obligations that the Executive or the Company may have under any other written
agreement between such parties, under any employee pension benefit plan or
employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personnel practice or policy applicable to the Executive.

 

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

 

14. Miscellaneous.

 

  (a) No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and, in the event
of any such breach, the Company and the Executive hereby agree and consent that
the other shall be entitled to injunctive relief or other appropriate remedy to
enforce performance of such agreements. In the event of a breach of this
Agreement, then the prevailing party in any litigation instituted to enforce
such breach shall have the right to recover from the losing party its costs
related thereto, including legal fees, court costs, and any other reasonable
expenses incurred.

 

4



--------------------------------------------------------------------------------

  (b) Non-Assignability. No right, benefit, or interest hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or setoff in respect of any claim, debt or obligation, or
to execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude the legal representative of the
Executive’s estate from assigning any right hereunder to the person or persons
entitled thereto under his will or, in the case of intestacy, applicable to his
estate.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.

 

      PROVECTUS PHARMACEUTICALS, INC.       By:   /s/ H. Craig Dees         H.
Craig Dees, Ph.D., CEO

Attest:

  /s/ Eric A. Wachter             EXECUTIVE:       /s/ Timothy C. Scott      
Timothy C. Scott, Ph.D., President

 

5